Name: Commission Implementing Regulation (EU) 2015/448 of 17 March 2015 establishing specific animal health rules for the introduction into the Union of certain products of animal origin from Japan destined for EXPO Milano 2015 Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: culture and religion;  agricultural policy;  animal product;  trade;  tariff policy;  Asia and Oceania;  foodstuff
 Date Published: nan

 18.3.2015 EN Official Journal of the European Union L 74/24 COMMISSION IMPLEMENTING REGULATION (EU) 2015/448 of 17 March 2015 establishing specific animal health rules for the introduction into the Union of certain products of animal origin from Japan destined for EXPO Milano 2015 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5), Article 9(2)(b) and Article 9(4) thereof, Whereas: (1) Italy will host the universal exhibition named EXPO Milano 2015 which will take place in Milan from 1 May to 31 October 2015. The central theme of this exhibition is Feeding the planet  Energy for life. (2) The authorisation to export products of animal origin to the Union is granted to third countries based on a number of requirements laid down in the Union legislation, which take into account animal and public health concerns. However, not all the products of animal origin from countries taking part in EXPO Milano 2015 are authorised to be introduced into the Union. (3) Certain derogations to the Union import health requirements were therefore established by Commission Implementing Regulation (EU) 2015/329 (2) in order to authorise the introduction of certain products of animal origin exclusively for the purpose of their use in EXPO Milano 2015. (4) Japan is not listed in Annex II to Commission Regulation (EU) No 206/2010 (3) as a third country from which the introduction into the Union of fresh meat of domestic porcine animals is authorised. Japan is listed in Part 2 of Annex II to Commission Decision 2007/777/EC (4) as a third country from which the introduction into the Union of certain meat products and treated stomachs, bladders and intestines obtained from domestic porcine animals is authorised, provided that they have undergone the specific treatment B, as defined in Part 4 of that Annex. (5) Japan has requested to be authorised to introduce into the Union, exclusively for the purpose of their use in EXPO Milano 2015, fresh meat of domestic porcine animals and certain meat products and treated stomachs, bladders and intestines obtained from domestic porcine animals which have undergone the non-specific treatment A, as defined in Part 4 of Annex II to Decision 2007/777/EC. (6) It is considered that those products of animal origin offer sufficient animal health guarantees in relation to their introduction in the Exhibition site of EXPO Milano 2015 as defined by Regulation (EU) 2015/329 for the following reasons. Japan duly reports outbreaks of diseases in animals to the World Organisation for Animal Health. African swine fever has never been reported in Japan, rinderpest has not been reported in Japan since 1922, swine vesicular disease not since 1975, classical swine fever not since 1992 and foot and mouth disease not since 2010. In addition, those products comply with the public health requirements of Japan and are fit for human consumption in Japan. Furthermore, EXPO Milano 2015 is a temporary event and Regulation (EU) 2015/329 provides for strict control measures for the products of animal origin which do not completely fulfil the health import requirements of the Union. That Regulation also ensures that those products are traceable in all stages of transport, storage, delivery and disposal of their remainder or waste and are to be used only for the purposes of the exhibition. (7) It is therefore appropriate to derogate from Regulation (EU) 2015/329 with respect to the transit and storage requirements provided therein. In this context, a specific animal health import certificate model should be established for the introduction of such products. However, the other requirements set out in that Regulation should apply. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 1. Save where otherwise provided for in this Regulation, Regulation (EU) 2015/329 and emergency measures adopted in accordance with Articles 53 or 54 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (5) and in force during the period of application of this Regulation shall apply. 2. By way of derogation from Article 2(c)(i) and (ii) of Regulation (EU) 2015/329, the following products from Japan shall be accompanied by the veterinary certificate set out in the Annex to this Regulation: (a) fresh meat of domestic porcine animals; (b) meat products, treated stomachs, bladders and intestines obtained from domestic porcine animals which have undergone the non-specific treatment A as defined in Part 4 of Annex II to Decision 2007/777/EC; (c) food containing the products referred to in points (a) and (b). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2015 to 31 October 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Implementing Regulation (EU) 2015/329 of 2 March 2015 derogating from Union provisions on animal and public health as regards the introduction into the European Union of food of animal origin destined to EXPO Milano 2015 in Milan (Italy) (OJ L 58, 3.3.2015, p. 52). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (4) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (5) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). ANNEX Model Jap POR EXPO Milano 2015